Deen, Presiding Judge.
Uitdenbosch and Gasarch entered into negotiations to purchase certain real property owned by Gasarch. A contract of sale was prepared and signed by Uitdenbosch which described the property as “Oakview Terrace Apartments, 1301 Oakview Rd., Decatur, Georgia, as further described in Exhibit ‘A’ attached” and transmitted the document without Exhibit “A” attached. On or about January 30, 1980, appellee signed the contract, attached a legal description of the property to the contract and it was delivered to Uitdenbosch. On February 4, 1980, American Title Insurance Co., as escrow agent, received appellant’s earnest money check for $10,000. The sale was to be closed on April 30, 1980. Appellant, however, was unable to arrange the financing necessary to purchase the property and failed to appear at closing. On June 30, 1980, the escrow agent filed a complaint for interpleader and declaratory judgment to determine the proper owner of the earnest money. Both parties filed for summary judgment and the trial court ruled in favor of Gasarch. Held:
Despite appellant’s contentions, the trial court correctly determined that the contract was enforceable. Any defect in the offer made by appellant was cured by appellee’s counter-offer which contained a legal description of the property and appellant’s acceptance of the counter-offer as shown by his partial performance when he deposited the earnest money with the escrow agent. See Stembridge v. Smith, 213 Ga. 227 (98 SE2d 609) (1957); Cochran v. Eason, 227 Ga. 316 (180 SE2d 702) (1971).

Judgment affirmed.


Banke and Carley, JJ., concur.